 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-01678-TUC-JGZ (JR)
10                  Plaintiff,                         ORDER
11   v.
12   Carlos Encinas Pablo, et al.,
13                  Defendants.
14
15          Pending before Court are several motions in limine filed by the United States and
16   Defendants Carlos Encinas Pablo and Fernando Francisco. (Docs. 68, 69, 70, 74, 75, 87).

17   The Court heard oral argument on the motions at the January 29, 2020 final pretrial
18   conference. The Court now rules as follows.

19   I. CONTESTED STATEMENTS IN STATEMENT OF CARLOS ENCINAS

20   PABLO (Docs. 68, 87, 1071)
21          A. Government’s Proposed Redaction – p. 43, lines 15-21.
22          The government seeks to redact p. 43, lines 15 – 21 as either hearsay as this is an

23   out of-court statement by one defendant providing an exculpatory statement for his

24   codefendant without the defendant having to testify. The defendants object and assert these

25   statements are not hearsay and/or they should come in under the rule of completeness.

26          Ruling: The statement is inadmissible. Defendants fail to establish that the
27   statements fall within a hearsay exception. See United States v. Collicott, 92 F.3d 973, 983
28          1
            After the final pretrial conference, the parties filed Objections to Government and
     Defendants’ Proposed Joint Redactions (Doc. 107).
 1   (9th Cir. 1996) (out of court statements not falling within an exception to the hearsay rule
 2   “are inadmissible regardless of Rule 106.”). Moreover, the rule of completeness does not
 3   compel admission in the instant circumstances. United States v. Vallejos, 742 F.3d 902,
 4   905 (9th Cir. 2014) (“if the complete statement [does] not serve to correct a misleading
 5   impression in the edited statement that is created by taking something out of context, the
 6   Rule of Completeness will not be applied to admit the full statement.”). Here, Defendant
 7   Encinas Pablo’s statements were neither misleading nor taken out of context.
 8          B. Government’s Proposed Redaction – p. 45, lines 11 – 21.
 9          The government seeks to redact p. 45, lines 11- 21 as self-serving hearsay. The
10   defendants object and assert these statements are not hearsay and should be admitted and
11   if hearsay, they should come in under the rule of completeness.
12          Ruling: The statement is inadmissible. Defendants fail to establish the statements
13   fall within a hearsay exception. The Court finds the rule of completeness does not compel
14   admission in the instant circumstances. See Vallejos, 742 F.3d at 905.
15          C. Government’s Proposed Redaction – p. 46, lines 17 - 21.
16          The government seeks to redact p. 46, lines 17 – 21 as self-serving hearsay. The
17   defendants object and assert that these statements are not hearsay and should be admitted
18   and if hearsay, they should come in under the rule of completeness.
19          Ruling:    The statements are inadmissible.        Defendants fail to establish the
20   statements fall within a hearsay exception. The Court finds the rule of completeness does
21   not compel admission in the instant circumstances. See Vallejos, 742 F.3d at 905.
22          D. Government’s Proposed Redaction – p. 54, lines 1 – 9.
23          The government seeks to redact p. 54, lines 1 – 9 as double hearsay, unreliable and
24   self-serving hearsay that someone else admitted to the stabbing. The defendants object and
25   assert that this is an inculpatory statement by Norris and as such is admissible as a statement
26   against interest by an unavailable declarant.
27          Ruling: Defendant Encinas Pablo’s statement about what Defendant Norris said is
28   inadmissible. Although Norris’s statement may fall within a hearsay exception, Defendant


                                                  -2-
 1   Encinas Pablo’s statement does not. See United States v. Arteaga, 117 F.3d 388, 396 n. 12
 2   (9th Cir. 1997) (“In such ‘double hearsay’ situations, each statement must qualify under
 3   some exemption or exception to the hearsay rule.”).
 4          E. Government’s Proposed Redaction – p. 65, lines 7 – 9.
 5          The government seeks to redact p. 65, lines 7 – 9 as self-serving hearsay. The
 6   defendant objects to the redaction stating this statement is admissible under the rule of
 7   completeness.
 8          Ruling: The statement is inadmissible. The rule of completeness does not compel
 9   admission in the instant circumstances. See Vallejos, 742 F.3d at 905.
10   II. CONTESTED STATEMENTS IN STATEMENT OF FERNANDO FRANCISCO
11   (Docs. 74, 87, 107.)
12          A. Government’s Proposed Redaction – p. 23, lines 20 – 25.
13          The government seeks to redact p. 23, lines 20 – 25 as hearsay and self-serving
14   hearsay. The defendants object stating that this is not hearsay and assert the statements
15   explain what happened that night and give a full picture of what happened.
16          Ruling: The statement is inadmissible. The statement is hearsay and the rule of
17   completeness does not require admission. See Vallejos, 742 F.3d at 905.
18          B. Government’s Proposed Redaction – p. 24, lines 24 -25, and p. 25, line 1.
19          The government seeks to redact at p. 24, lines 24 - 25 and p. 25, line 1 as self serving
20   hearsay. The defendant objects and asserts that the redaction of this statement violates the
21   rule of completeness.
22          C. Government’s Proposed Redaction – p. 25, lines 1 – 10.
23          The government seeks to redact lines 1, 6 – 10 as self-serving hearsay. The
24   government seeks to keep lines 2 -5 as a statement against interest. The defendant asserts
25   that lines 1 – 10 are admissible, not hearsay and if hearsay, then the rule of completeness
26   dictates that lines 1 - 10 should remain.
27          Rulings: The statements challenged in sections B and C are related. The statements
28   on p. 24, lines 24 – 25 and p. 25, lines 1 and 6 – 10, are inadmissible self-serving hearsay.


                                                  -3-
 1   However, if the Government elects to admit p. 25, lines 2 – 5, it must also admit the
 2   statements on p. 24, lines 24 – 25 and p. 25, lines 1 and 6 – 10, under the rule of
 3   completeness. See Collicott, 92 F.3d at 983 (“[W]hen one party has made use of a portion
 4   of a document, such that misunderstanding or distortion can be averted only through
 5   presentation of another portion, the material required for completeness is ipso facto
 6   relevant and therefore admissible.”)
 7          D. Defendant’s Proposed Redaction – p. 40, lines 19 – 23.
 8          The defendant objects to the inclusion of lines 19 – 23 as it is a statement by the
 9   agent and is hearsay. The government asserts that this exchange is an adoptive admission
10   by the defendant when he responds, “Jail, right?” as he is not objecting to the detective’s
11   statement and acknowledges his criminal liability. The defendant asserts that if this Court
12   rules that this is an adoptive admission, it is too prejudicial to the defendant’s interests to
13   be admissible.
14          Ruling: The statement is inadmissible. The foundational facts are insufficient to
15   support the finding of an adoptive admission. See United States v. Monks, 774 F.2d 945,
16   950 (9th Cir. 1985) (before admitting a third party’s statement as an adoptive admission
17   under Rule 801(d)(2)(B), the trial court “must first find that sufficient foundational facts
18   have been introduced for the jury reasonably to conclude that the defendant did actually
19   hear, understand and accede to the statement.”). Defendant Francisco did not affirmatively
20   agree or accede to Detective Garcia’s question, “if this person doesn’t make it, where does
21   that leave you?” Francisco posed a question in response. It is not clear that this response
22   adopted Detective Garcia’s suggestion that Francisco was admitting guilt for the assault.
23          E. Government’s and Defendant’s Proposed Redaction – p. 41, lines 1 – 8 and
24   10.
25          The government seeks to redact lines 1 - 3 as they are statements implicating the
26   codefendant and as such are inadmissible in Francisco’s statement. The defendant seeks to
27   redact lines 3 – 8 and 10 as he asserts this is a statement by the detective and as such, is
28   hearsay and is irrelevant. The government asserts that this is an adoptive admission by the


                                                  -4-
 1   defendant when he replies “okay” and does not contradict or correct the detective’s
 2   assertions.
 3          Ruling: The statements at lines 3 – 8, and 10 are admissible as an adoptive
 4   admission. See Monks, 774 F.3d at 950. It appears there is no objection to redaction of the
 5   statements at lines 1 – 3 and portions of lines 8 - 9 and those statements shall be redacted.
 6   However, to make complete Francisco’s response “okay,” the word “okay” on line 9 should
 7   not be redacted.
 8          F. Government’s Proposed Redaction – p. 52, lines 14 – 23.
 9          The government seeks to redact p. 52 lines 14 – 23 as self-serving hearsay. The
10   defendant objects asserting this is not hearsay and it violates the rule of completeness.
11          Ruling: The statement is inadmissible hearsay. The rule of completeness does not
12   compel admission in the instant circumstances. See Vallejos, 742 F.3d at 905.
13          G. Defendant’s Proposed Redaction – p. 58, lines 1 -17.
14          The defendant seeks to redact p. 58 lines 1 – 17 as hearsay as they are just statements
15   made by the detective. The government asserts that this is an adoptive admission by the
16   defendant when he replies “yeah” and does not contradict or correct the detective’s
17   assertions.
18          Ruling: The statement is admissible as an adoptive admission. Francisco could
19   have reasonably been expected to correct Detective Garcia’s summary of the interview if
20   Detective Garcia got the details wrong. Notably, the few substantive details provided by
21   Garcia are consistent with other portions of Francisco’s interview that the parties have
22   agreed are admissible.
23          H. Government’s Proposed Redaction – p. 58, line 25, and p. 59, lines 1 – 3.
24          The government seeks to redact p. 58, line 25, starting at “Okay, when they” and
25   continuing through p. 59 lines 1 – 3 as the statement is self-serving hearsay. The defendant
26   objects and asserts the defendant’s response to the detective’s statement is present sense
27   impression or a spontaneous reaction and as such, is not hearsay.
28          Ruling: The statement is admissible. The statement constitutes an excited utterance


                                                 -5-
 1   in response to learning that doctors had discovered the blade to the knife in the victim’s
 2   body. Cf. United States v. Tocco, 135 F.3d 116, 128 (2nd Cir. 1998) (“certainly [the
 3   declarant’s] subsequent realization that people could be trapped inside the burning
 4   building, which he had helped set, would comprise a startling event.”)
 5          I. Government’s and Defendant’s Proposed Redactions p. 69, lines 1 -17
 6          The defendant seeks to redact p. 69, lines 1 – 17 as statements by the detective and
 7   as such are hearsay and irrelevant. The government asserts that the statements are adoptive
 8   admissions and the defendant did not once contradict or correct the detective’s assertions.
 9   The government did agree to redact specific words as shown in lines 1 – 17.
10          Ruling: The statements are admissible as an adoptive admission. See Monks, 774
11   F.3d at 950.
12   III.      Defendant Francisco’s Motion in Limine to Admit Statements Against
13             Interest by Co-Defendant Richard Eli Norris, III, (Doc. 70)
14          Defendant Francisco seeks to admit a statement by co-defendant Richard Eli Norris,
15   in which Norris confessed to having stabbed the victim. The Government initially opposed
16   introduction of this statement in full, arguing that because Norris only confessed after
17   extensively denying to Detective Garcia that he stabbed the victim, his confession is
18   unreliable. At the final pre-trial conference, the Government amended its position and now
19   seeks to exclude only the portion of Norris’s statement in which Norris declared, “I was
20   just mad. Scared.” Defendant Francisco argues that Norris’s confession should be
21   admitted in its entirety under Rule 106, Fed. R. Evid. The Court concludes that this portion
22   of the statement, “I was just mad. Scared,” does not, in fairness, need to be considered
23   with the rest of Norris’s confession, admissible under Rule 804(b)(3), Fed. R. Evid., as a
24   statement against an unavailable declarant’s interest. The portion of the statement may
25   indicate Norris’s variously-professed motives, but is not, in isolation or as a part of the
26   broader statement, “so contrary to the declarant’s proprietary or pecuniary interest,” Rule
27   804(b)(3), and the statement without this portion constitutes a clear confession that Norris
28   wielded the knife.    Moreover, there are no present corroborating circumstances that


                                                -6-
 1   indicate the trustworthiness of Norris’s variously-stated motives. Finally, the rule of
 2   completeness does not require that admission of Norris’s various motives. His explanation
 3   for stabbing the victim is not necessary to avoid confusion or correct a misleading
 4   impression. The Court will therefore grant Defendant Francisco’s Motion to Admit
 5   Statements Against Interest (Doc. 70) in part.
 6   IV.       Defendants Encinas Pablo’s and Francisco’s motions in limine to preclude
 7             gang evidence (Docs. 69, 75)
 8          Pursuant to Rules 401, 402 and 403, Fed. R. Evid., Defendants Encinas Pablo and
 9   Francisco seek to preclude evidence of gang membership and to preclude the government
10   from arguing or suggesting a gang motivation for the charged crime. The government
11   opposes Defendants’ motions. (Doc. 94.)
12          “The court may exclude relevant evidence if its probative value is substantially
13   outweighed by a danger of one or more of the following: unfair prejudice, confusing the
14   issues, misleading the jury, undue delay, wasting time, or needlessly presenting cumulative
15   evidence.” Fed. R. Evid. 403. “‘Unfair prejudice’ refers to an undue tendency to suggest
16   decision on an improper basis, commonly, though not necessarily, an emotional one or
17   evidence designed to elicit a response from the jurors that is not justified by the evidence.”
18   United States v. Ellis, 147 F.3d 1131, 1135 (9th. Cir. 1998) (citing United States v. Spencer,
19   1 F.3d 742, 744 (9th Cir. 1993)) The trial court has broad discretion to admit or exclude
20   evidence under Fed. R. Evid. 403. Id.
21          References to gang affiliation permeate the victim’s and Defendants Encinas
22   Pablo’s and Francisco’s statements. The Government’s theory of the case is “that the
23   assault occurred because the defendants are members or associates of the Bloods gang
24   while the victim was a former member of the Crips gang and that the motive for the assault
25   was the victim ‘disrespected’ the defendants.” (Doc. 103, p. 22.) Given the statements of
26   the Defendants and the victim, the Court finds the probative value of the evidence is not
27   substantially outweighed by unfair prejudice to Defendants. In addition, improper
28   prejudice can be cured by a limiting instruction. The Court will therefore deny the motions


                                                 -7-
 1   to preclude gang evidence.
 2   V.        Expert testimony concerning text messages
 3          On January 16, 2020, the government filed notice of expert witness Special Agent
 4   Vanderploeg who searched Defendants Norris’s and Encinas Pablo’s cell phone, and a cell
 5   phone the government believes belonged to Defendant Francisco. (Doc. 84.) During a
 6   search of the phones, Special Agent Vanderploeg recovered a Facebook exchange
 7   allegedly between Defendants Francisco and Norris on the Friday before the stabbing, in
 8   which Norris inquired “are you down for another fight this week” and Francisco responded
 9   in a manner that suggested he was. Special Agent Vanderploeg did not find evidence of
10   text messages between Defendants during the ride to Norris’s residence. Special Agent
11   Vanderploeg was unable to access the Facebook Messenger App on one of the phones,
12   even with the use of Cellebrite, because the App was password protected.
13          At the final pretrial conference, the parties agreed that the Friday night Facebook
14   exchange was not admissible in the Government’s case-in-chief. The Court will overrule
15   Defendants’ objection to the use of the statement as impeachment to the extent that
16   Francisco opens the door, for example, by testimony that he does not participate in fights.
17          The parties agree that the victim may testify that he could see the people in his car
18   using their phones, but may not testify/ speculate about the content of their messages. The
19   Government stated it does not intend to introduce in its case-in-chief testimony from
20   Special Agent Vanderploeg regarding Cellebrite’s inability to open and download potential
21   evidence that might have been acquired if Facebook Messenger App or other apps were
22   opened, but does intend to use the evidence in rebuttal if appropriate. If there is a basis for
23   the Government to elicit rebuttal testimony from Special Agent Vanderploeg, the Court
24   will consider allowing such testimony. The Court is having difficulty imaging such a
25   circumstance, however. Defense statements in opening or in closing arguments that there
26   is no evidence that the Defendants were communicating with each other via cell phones
27   during the car ride, would not provide a basis for presentation of rebuttal testimony.
28          If counsel believe a door is opened to permit evidence excluded by this Order,


                                                  -8-
 1   counsel should alert the Court.
 2          Accordingly,
 3          IT IS ORDERED that:
 4          1.     Defendant Francisco’s Motion to Preclude Statement by Carlos Encinas
 5   (Doc. 68) is GRANTED IN PART and DENIED IN PART.
 6          2.     Defendant Encinas Pablo’s Motion to Preclude Statement of Fernando
 7   Francisco (Doc. 74) is GRANTED IN PART and DENIED IN PART.
 8          3.     The Government’s Motion in Limine Regarding Limited Admissibility of
 9   Defendants’ Statements (Doc. 87) is GRANTED IN PART and DENIED IN PART.
10          4.     Defendant Encinas Pablo’s Motion in Limine to Preclude Prejudicial and
11   Irrelevant Gang Evidence (Doc. 69) is DENIED.
12          5.     Defendant Francisco’s Motion in Limine to Preclude Prejudicial and
13   Irrelevant Gang Evidence (Doc. 75) is DENIED.
14          6.     Defendant Francisco’s Motion in Limine to Admit Statements Against
15   Interest by Co-Defendant Richard Eli Norris, III (Doc. 70) is GRANTED IN PART and
16   DENIED IN PART.
17          Dated this 31st day of January, 2020.
18
19
20
21
22
23
24
25
26
27
28


                                               -9-
